DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Please make the necessary corrections to Paragraph 1. There is an inconsistency with PTO records. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-10 of U.S. Patent No. 11,442,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed “non-standard toner” includes white as stated in the claim.

Conflicting Claims from present application (17/683,865)
Conflicting Claims from U.S. Patent 11,442,402 (Application 17/331,412)
1. A method of converting a CMYK Standard Color Printer to be a CMYW Converted White Printer, comprising the steps:
providing a CMYK Standard Color Printer; 
wherein said CMYK Standard Color Printer has four printing cartridges;
 wherein said four printing cartridges comprise a black toner printing cartridge, a cyan toner printing cartridge, a magenta toner printing cartridge, and a yellow toner printing cartridge; 
wherein said black toner printing cartridge is in a front cartridge slot; 
removing said black toner printing cartridge from said CMYK Standard Color Printer, such that said front cartridge slot is an empty toner cartridge slot; providing a white toner printing cartridge that is filled with a white toner; 


wherein said white toner printing cartridge is configured to fit into said front cartridge slot; 


installing said white toner printing cartridge into said empty toner cartridge slot; and 
providing raster image processor (RIP) software, such that said CMYK Standard Color Printer is configured to incorporate said white toner into one or more images printed by said CMYK Standard Color Printer in a single pass and such that a CMYW Converted White Printer is created.
1. A method of converting a CMYK toner printer to print with a non- standard toner, 
comprising the steps: 
providing a CMYK toner printer; 
wherein said CMYK toner printer has four printing cartridges; 
wherein said four printing cartridges comprise a black toner printing cartridge, a cyan toner printing cartridge, a magenta toner printing cartridge, and a yellow toner printing cartridge; 


removing said black toner printing cartridge from said CMYK toner printer, such that there is an empty toner cartridge slot; 
providing a non-standard toner printing cartridge that is filled with a non-standard toner; 
installing said non-standard toner printing cartridge into said empty toner cartridge slot; 
wherein said non-standard tonner printing cartridge is selected from the group of non- standard toner printing cartridges consisting of white, clear, and clear fluorescent; and 


providing raster image processor (RIP) software, such that said CMYK toner printer is configured to incorporate said non-standard toner into one or more images printed by said CMYK toner printer in a single pass, such that all of said one or more images printed are not loaded into said CMYK toner printer again.
2. The method of claim 1, wherein said RIP software allows for remapping of said CMYK Standard Color Printer.
2. The method of claim 1, wherein said RIP software allows for remapping of said CMYK toner printer.
3. The method of claim 1, wherein said RIP software allows black to be printed using a combination of cyan, magenta, and yellow.
3. The method of claim 1, wherein said RIP software allows black to be printed using a combination of cyan, magenta, and yellow.
6. A method of converting a CMYK Standard Color Printer to be a CMYW Converted White Printer, comprising the steps: 

providing a CMYK Standard Color Printer; wherein said CMYK Standard Color Printer has four printing cartridges; 
wherein said four printing cartridges comprise a black toner printing cartridge, a cyan toner printing cartridge, a magenta toner printing cartridge, and a yellow toner printing cartridge; wherein said black toner printing cartridge is in a front cartridge slot; 
wherein said cyan toner printing cartridge is in a back cartridge slot; 
removing said black toner printing cartridge from said CMYK Standard Color Printer; 
removing said cyan toner printing cartridge from said CMYK Standard Color Printer; 
providing a white toner printing cartridge that is filled with a white toner;
wherein said white toner printing cartridge is configured to fit into said back cartridge slot; wherein said cyan toner printing cartridge is configured to fit into said front cartridge slot; installing said white toner printing cartridge into said back toner cartridge slot; 
installing said cyan toner printing cartridge into said front toner cartridge slot; 
providing raster image processor (RIP) software, such that said CMYK Standard Color Printer is configured to incorporate said white toner into one or more images printed by said CMYK Standard Color Printer in a single pass and such that a CMYW Converted White Printer is created.
8. A method of converting a CMYK toner printer to print with a white toner, comprising the steps: 


providing a CMYK toner printer; 
wherein said CMYK toner printer has four printing cartridges; 
wherein said four printing cartridges comprise a black toner printing cartridge, a cyan toner printing cartridge, a magenta toner printing cartridge, and a yellow toner printing cartridge; 




removing said black toner printing cartridge from said CMYK toner printer, such that there is an empty toner cartridge slot; 

providing a white toner printing cartridge that is filled with a white toner; 
installing said white toner printing cartridge into said empty toner cartridge slot; and 






providing raster image processor (RIP) software, such that said CMYK toner printer is configured to incorporate said white toner into one or more images printed by said CMYK toner printer in a single pass, such that all of said one or more images printed are not loaded into said CMYK toner printer again.
7. The method of claim 6, wherein said RIP software allows for remapping of said CMYK Standard Color Printer.
9. The method of claim 8, wherein said RIP software allows for remapping of said CMYK toner printer.  

8. The method of claim 6, wherein said RIP software allows black to be printed using a combination of cyan, magenta, and yellow.
10. The method of claim 8, wherein said RIP software allows black to be printed using a combination of cyan, magenta, and yellow.
11. A method of converting a CMYK Standard Color Printer, comprising the steps: 
providing a CMYK Standard Color Printer;






converting said CMYK Standard Color Printer to print with a non-standard toner selected from the group of toners consisting of clear; fluorescent clear; dye sublimation; metallic; and security; and 


providing raster image processor (RIP) software, such that said CMYK Standard Color Printer is configured to incorporate said non-standard toner into one or more images printed by said CMYK Standard Color Printer in a single pass.
8. A method of converting a CMYK toner printer to print with a white toner, comprising the steps: 
providing a CMYK toner printer; 
wherein said CMYK toner printer has four printing cartridges; 
wherein said four printing cartridges comprise a black toner printing cartridge, a cyan toner printing cartridge, a magenta toner printing cartridge, and a yellow toner printing cartridge; 
removing said black toner printing cartridge from said CMYK toner printer, such that there is an empty toner cartridge slot; 
providing a white toner printing cartridge that is filled with a white toner; 
installing said white toner printing cartridge into said empty toner cartridge slot; and 
providing raster image processor (RIP) software, such that said CMYK toner printer is configured to incorporate said white toner into one or more images printed by said CMYK toner printer in a single pass, such that all of said one or more images printed are not loaded into said CMYK toner printer again.
12. The method of claim 11, wherein said RIP software allows for remapping of said CMYK Standard Color Printer.
9. The method of claim 8, wherein said RIP software allows for remapping of said CMYK toner printer.  

13. The method of claim 11, wherein said RIP software allows black to be printed using a combination of cyan, magenta, and yellow.
10. The method of claim 8, wherein said RIP software allows black to be printed using a combination of cyan, magenta, and yellow.



Allowable Subject Matter
Claims 4, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/            Examiner, Art Unit 2852